--------------------------------------------------------------------------------

Ex. 10.64


AMENDMENT TO CONTRACT OF SALE


THIS AMENDMENT TO CONTRACT OF SALE (“Amendment”) is dated effective this 26th
day of June, 2006 and is executed by and between THE SUMMIT AT WINTER PARK LAND
CO., LLC (“Seller”) and SILVERLEAF RESORTS, INC. (“Purchaser”).


W I T N E S S E T H:


WHEREAS, Seller and Purchaser have entered into that certain Contract of Sale
with effective date of May 1, 2006 relating to Tracts D, E, F, and G, The Summit
at Winter Park Ranch, Grand County, Colorado (the “Contract”); and


WHEREAS, Seller and Purchaser have agreed to modify the Contract as set forth
hereinbelow;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Seller and Purchaser, Seller and
Purchaser hereby agree as follows:


1.           Notwithstanding anything to the contrary contained in the Contract,
Seller and Purchaser hereby agree that the Inspection Period (as defined and
described in Article VI of the Contract) shall expire on July 31, 2006.


2.           a) Seller and Purchaser further agree that the Subject Property
which is being purchased by Purchaser shall not be subject to or encumbered by
any restrictive covenants which Seller may impose upon the property which it
owns and is developing within The Summit at Winter Park Ranch subdivision, nor
shall the Subject Property be a part of or required to participate in any
homeowner’s association which is created by Seller for Seller’s project at The
Summit at Winter Park Ranch.  Accordingly, on or before the date of closing, the
Subject Property shall be released from and shall no longer be subject to (i)
the declaration of protective covenants for The Summit at Winter Park Ranch
which are recorded in Book 318, at Page 376 of the Real Property Records of
Grand County, Colorado, and (ii) the bylaws for The Summit at Winter Park Ranch
Property Owner’s Association which are recorded in Book 318 at Page 370 of the
Real Property Records of Grand County, Colorado.  Notwithstanding the foregoing,
however, Purchaser hereby agrees to contribute the sum of $6,000.00 per year, on
or before January 1st of each calendar year, to the homeowner’s association
which will be created by Seller to maintain the open space Tracts at The Summit
at Winter Park Ranch subdivision.   This provision shall survive the Closing and
remain the obligation of Purchaser, its successors and assigns, and shall be set
forth as a deed restriction in the deed(s) delivered by Seller to Buyer pursuant
to this Agreement.
 
  b) Purchaser, its successors and assigns,  shall be responsible for the
management, control, maintenance, repair, replacement and improvements as
defined on Exhibit “A” attached hereto and by this reference made a part
hereof.  Exhibit “A” shall be recorded as a deed restriction on the deed(s)
delivered by Seller to Purchaser hereunder, and shall remain a covenant on all
property acquired by Purchaser hereunder.

 
1

--------------------------------------------------------------------------------

 

3.           Seller and Purchaser further agree that, at Purchaser’s election
and in order to assist Purchaser in connection with Purchaser’s development of a
timeshare project on the Subject Property, Seller will cooperate with Purchaser
in resubdividing or replatting the Subject Property so that the Subject Property
is no longer part of the The Summit at Winter Park Ranch subdivision.  Purchaser
shall keep Seller informed as to the status of the subdivision process and shall
present a copy of any replat of the subdivision to Seller for its reasonable
approval and signature prior to submission to municipal authorities for approval
and recording; provided, however, that any replat of the subdivision shall not
be recorded until such time as Purchaser has closed its acquisition of all of
the Subject Property.  All costs of such subdivision/resubdivision shall be
borne by Purchaser, including compliance with all county requirements therewith,
application fees, survey and costs, and engineering fees.  Until Purchaser has
closed on the all of the Subject Property, Purchaser shall not attempt to
abandon or vacate the public right-of-way currently running between Tracts D, E,
and F, and Tract G


4.           Except as amended and modified herein, the Contract continues in
full force and effect.  Unless otherwise defined herein, capitalized terms used
herein shall have the meaning ascribed to them in the Contract.


5.           The parties may execute this Amendment in counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one and the same instrument.


IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.



 
SELLER:
         
SUMMIT AT WINTER PARK LAND CO., LLC,
 
a Colorado limited liability company
         
By:   
Developing Equities Group, LLC,
   
Operating Manager
           
By:
/S/ JEFFREY KIRKENDALL
   
Name:   
Jeffrey Kirkendall
   
Its:
Manager






 
PURCHASER:
       
SILVERLEAF RESORTS, INC.,
 
a Texas corporation
       
By:
/S/ ROBERT E. MEAD
 
Name:   
Robert E. Mead
 
Its:
CEO

 
2

--------------------------------------------------------------------------------


 
List of Exhibits to Agreement not filed herewith:


Exhibit A                      Purchaser’s responsibilities
 
 
3

--------------------------------------------------------------------------------